DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
The amendment filed 2/5/2021 has been entered.  Claims 2, 3, 6, 14 and 20 have been canceled.  Claims 1, 4, 5, 7-13, 15-19, 21 and 22 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(a)
Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites, “wherein at least one of the first component and the second component comprises 20 to 30 wt%, relative to the total weight of the laminating adhesive composition, of at least one solid particulate inorganic filler”, on lines 13-
Claim Rejections - 35 USC § 112(b)
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “the filler is” on line 2, however, given that claim 9 depends upon claim 1 which recites “at least one solid particulate inorganic filler” such that there may be more than one inorganic filler present, i.e. a plurality of inorganic fillers, it is unclear whether the filler materials disclosed in claim 9 refer to the “at least one solid particulate inorganic filler” having the claimed particle size distribution, to just one of said “at least one solid particulate inorganic filler” given the use of the singular term “the filler”, or to all of the inorganic filler present in the adhesive composition.  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Similar to claim 9 as discussed above, claim 11 recites, “wherein the filler is contained in the isocyanate reactive component and the isocyanate functional component is free of filler”, however, it is unclear whether “the filler” refers to the “at least one solid particulate inorganic filler”, to just one of said “at least one solid particulate inorganic filler” given the use of the singular term “the filler”, or to all of the inorganic filler present in the adhesive composition; and whether “free of filler” refers to the “at least one solid particulate inorganic filler” or just one of said “at least one solid particulate inorganic filler” that is present in the isocyanate reactive component, or to any filler in general.  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites, “the a mixed adhesive composition” on lines 26-27, and “disposing the mixed adhesive composition of claim 1 on at least part of the first substrate surface” (emphasis added) on lines 31-32, however, given that “the mixed adhesive composition of claim 1” lacks clear antecedent basis, particularly considering claim 1 is no longer directed to an adhesive composition, and that claim 16 discloses 
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 18 and 19 recite, “The laminating adhesive composition according to claim 1”, however, given that claim 1 has been amended to now be directed to a multilayer film comprising a first and second polymeric film or foil marinated together via a polyurethane-based laminating adhesive composition, it is unclear whether claims 18 and 19 are meant to be directed to just the laminating adhesive composition or are meant to be directed to the multilayer film of claim 1.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites, “wherein the inorganic filler is non-reactive”, however, similar to claims 9 and 11 as discussed above, it is unclear whether “the inorganic filler” refers to the “at least one solid particulate inorganic filler”, to just one of said “at least one solid particulate inorganic 
Claim Rejections - 35 USC § 102
Claims 1, 4, 5, 7-13, 16, 18-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan (US2013/0216840) for generally the reasons recited in the prior office action and restated below, wherein upon further consideration with regards to the claimed multilayer film including a first polymer film and a second polymeric film, it is noted that Radhakrishnan also discloses that the two “glass” panes to be laminated via the polyurethane sealant/adhesive composition can be fabricated from any of a variety of materials including inorganic glasses as well as acrylic resin and polycarbonate resin (e.g. as organic “glass” panes; Paragraph 0045), and given that the instant claims and the instant specification do not specifically define the claimed “film” or films in a manner to differentiate the claimed “polymeric film” or films from the acrylic resin or polycarbonate resin pane(s) of Radhakrishnan, the Examiner takes the position that the laminate disclosed by Radhakrishnan comprising two acrylic or polycarbonate resin panes laminated via the polyurethane sealant/adhesive composition reads upon the broadly claimed “multilayer film comprising a first layer including a polymeric film…; a second layer including a polymeric film…; and a polyurethane-based laminated adhesive composition disposed between and in contact with the first layer and the second layer” of instant claim 1, as well as the method of producing “composite films, comprising: providing a first substrate selected from polymeric film…providing a second substrate selected from polymeric film…laminating the second  by Brown, US2015/0338713, Paragraph 0062; or Skillman, US2012/0024283, Claim 13.)
  As discussed in the prior office action, Radhakrishnan discloses a polyurethane sealant/adhesive composition for sealing two panes of an insulating unit together wherein the polyurethane composition comprises an isocyanate reactive side comprising at least one hydrophobic polyol having an average functionality from about 2 to about 6, at least one chain extender having two isocyanate-reactive groups per molecule, and at least one filler selected from barium sulfate, aluminum oxide, aluminum hydroxide, magnesium hydroxide, calcium carbonate, mica and talc; and an isocyanate functional component comprising at least one first isocyanate and at least one adhesion promoter having at least one isocyanate group per molecule and at least one silane group per molecule to provide enhanced adhesion characteristics (Entire document, particularly Abstract; Paragraphs 0004-0007.)  Radhakrishnan discloses that the filler is provided in a content of between about 5wt% and about 50wt% of the first component (Paragraph 0030), and that the average filler particle size may range from about 50nm to about 3000nm (Paragraph 0031.)  Radhakrishnan discloses that the at least one filler may include a first filler composition or thixotrope component having an average particle size from about 1nm to about 300nm, reading upon the claimed viscosity regulator of instant claim 21, and a second filler composition having an average size from about 400nm to about 1500nm, reading upon the claimed at least 50% of the filler particles having a size of 1.5µm or less (Paragraph 0032); 
With regards to instant claims 4-5, Radhakrishnan discloses that the first component and the second component may be reacted at isocyanate indexes from 60 to 150, with all individual values and subranges between about 60 and about 150 included therein, such as a lower limit of about 60, 70, 80, 90 or 100, to an upper limit of about 90, 100, 125 or 150 (Paragraph 0036), thus anticipating instant claims 4 and 5.
With regards to instant claims 7-9 and 22, the Examiner takes the position that the calcium carbonate particles utilized by Radhakrishnan in the examples which meet limitations i)-v) as noted above, read upon the calcium carbonate of instant claim 9, which is “non-reactive” as in instant claim 22, and inherently has an oil absorption value of 40 or less as recited in instant claims 7 and 8.
With regards to instant claims 10 and 11, Radhakrishnan discloses that the composition is provided as a two-component composition as in the examples with the first component or isocyanate reactive component comprising a hydroxyl-terminated polyurethane prepolymer and the second component or isocyanate functional component comprising a polyisocyanate, and wherein the filler contained in the first component or isocyanate reactive component and the second component or isocyanate functional component is free of the filler (Entire document, particularly Paragraphs 0008, 0030 and 0035; Examples); thereby anticipating instant claims 10 and 11.
With regards to instant claims 12 and 13, as noted above, Radhakrishnan discloses a Sn-based metal catalyst reading upon limitation a) of instant claims 12 and 13 and thus anticipating the claimed invention (Paragraph 0043, Examples.)
With regards to instant claim 16, Radhakrishnan also discloses a method of utilizing the sealant composition as instantly claimed including providing a first substrate having a surface, providing the two-component composition as in instant claim 1 which also reads upon the two-component composition of instant claim 16, mixing the first component with the second component, disposing the mixed composition on at least part of the first substrate surface, providing a second substrate have a surface, laminating the second substrate surface over the first substrate surface with the composition disposed therebetween and in contact with both surfaces, and curing the composition by reaction of isocyanate groups of the isocyanate functional component with H-acidic functional groups of the isocyanate reactive component to bond and seal the first substrate to the second substrate (Entire document, particularly Paragraphs 0043-0046, Examples), thereby anticipating instant claim 16.
With regards to instant claims 18 and 19, the SUPER-PFLEX® PCC powder or particulates utilized in the examples of Radhakrishnan have an aspect ratio of “about 1:1” and are “not plate shaped or pin shaped” particles (as evidenced by the technical data sheet of record) and hence Radhakrishnan anticipates instant claims 18 and 19.
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US2012/0263836) in view of Lucas (US2009/0124751) or Griswold (US2007/0093595), and in further view of Minerals Technologies (of record).
As previously discussed on the record, Carlson discloses a two-part isocyanate-based adhesive comprising a first polyol (Part A) and an NCO-terminated polyurethane prepolymer (Part B), especially suited for making flexible laminates for use in food packaging (see Abstract; Paragraph 0002; Claim 1); wherein suitable first polyols of Part A include, diols, triols and combinations thereof, with preferred polyols disclosed in Paragraphs 0026-0032, which includes polyols that are not polyester ether polyols and are free of polyols that are a reaction product of propylene oxide and butylene oxide, such a polyester polyols like polyethylene terephthalate polyols and polycaprolactone polyols or polyether polyols obtained by polymerization of ethylene oxide alone or with propylene oxide, such that the selection of any of the suitable polyols disclosed by Carlson would have been obvious to one skilled in the art including those that are not polyester ether polyols and are free of polyols that are a reaction product of propylene oxide and butylene oxide reading upon the claimed negative limitation of instant claims 1 and 16 (Paragraphs 0026-0032.)  Carlson discloses that the NCO-terminated polyurethane prepolymer comprises a reaction product of a second polyol and a modified diphenylmethane diisocyanate (MDI), wherein the second polyol can be the same or different 
Hence, with regards to instant claims 1 and 16, Carlson teaches and/or suggests all of the limitations of the claimed invention except Carlson does not disclose that the calcium carbonate filler particles have a particle size distribution as instantly claimed.  However, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any commercially available calcium carbonate filler known in the art for the prima facie obviousness to simply substitute one known element for another to obtain predictable results, wherein as taught by Lucas (Entire document, particularly Abstract; Paragraph 0075) or Griswold (Entire document, particularly Abstract; Paragraph 0061), calcium carbonate filler sold under the tradename SUPER PFLEX® is an obvious calcium carbonate filler utilized in the art and as evidenced by Minerals Technologies (Entire document, particularly page 2), SUPER PFLEX® calcium carbonate filler is a precipitated calcium carbonate with “unique crystal morphologies and very narrow particle size distribution” that has a particle morphology and particle size distribution that read upon the instantly claimed limitations i)-iv) as recited in claims 1 and 16, as well as the filler limitations of instant claims 7-9, 18, 19 and 22.  
Thus, the teaching of Carlson in view of Lucas or Griswold and in further view of Minerals Technologies renders the claimed invention as recited in instant claims 1, 7-9, 16, 18, 19, and 22 obvious to one having ordinary skill in the art given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 4-5, Carlson discloses that the NCO:OH equivalent ratio of the adhesive composition is about 1.4:1.0 (Paragraph 0016), falling within the claimed ranges and hence rendering instant claims 4-5 obvious over the teachings of Carlson in view of Lucas or Griswold and in further view of Minerals Technologies.
With regards to instant claims 10, 11 and 21, Carlson discloses that the two-part adhesive composition consists of the NCO-terminated polyurethane prepolymer of Part B reading upon the claimed isocyanate functional component comprises an isocyanate terminated polyurethane 
With regards to instant claims 12-13, Carlson discloses that the adhesive composition is solventless (Paragraphs 0021 and 0078), hence rendering instant claims 12-13 obvious over the teachings of Carlson in view of Lucas or Griswold and in further view of Minerals Technologies.
With regards to instant claim 15, as noted above, Carlson discloses that the adhesive is especially suited for making flexible laminates for use in food packaging (see Abstract), e.g. bags, pouches, stand-up pouches, zippered pouches, etc. (Paragraph 0079), such that a package comprising the laminate film taught by Carlson sealed around a foodstuff would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, thereby rendering instant claim 15 obvious over the teachings of Carlson in view of Lucas or Griswold and in further view of Minerals Technologies.
With regards to instant claim 17, Carlson discloses that useful adhesive coating weights include, e.g. from about 0.8 grams per square meter (gsm or g/m2.
Claims 1, 4-5, 7-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US2016/0122539) in view of Lucas (US2009/0124751) or Griswold (US2007/0093595), and in further view of Minerals Technologies (of record.)  Okamoto discloses a curable resin composition that is preferably used for applications such as adhesives for structural adhesion and food packaging (Paragraph 0102), and a laminate obtained by curing the curable resin composition, wherein the curable resin composition has good adhesion to various adherends including metal and polymer panels or substrates (Entire document, particularly Abstract; Paragraphs 0102 and 0184-0186.)  Okamoto discloses that the curable resin composition comprises a polyol (A), which is a polyether polyol (a1) in a first embodiment or comprises a polyester polyol (a2) as an essential component in a second embodiment; a polyisocyanate (B); polymer fine particles (C); and various optional additives including a curing catalyst (D), such as the tin-based compounds or amine compounds recited in Paragraph 0135; and a filler such as dolomite, ground calcium carbonate, and colloidal calcium carbonate, in a content of preferably 1 to 250 parts by mass, more preferably 10 to 200 parts by mass per 100 parts by mass of the total amount of the polyol (A) and the polyisocyanate (B), reading upon the broadly claimed at least one solid particulate inorganic filler having a Mohs hardness of 3 or less and in a content reading upon the claimed 20 to 30wt% of instant claim 1 or instant claim 16; and the composition may be provided as a two-component curable resin composition such that the polyol (A) is reacted with the polyisocyanate (B) at the curing of the curable composition (Entire document, particularly Abstract; Paragraphs 0012, 0067, 0135, and 0137-0139.)  Okamoto discloses that suitable polyols (A) for the first and/or second embodiments include polyols that are not polyester ether polyols and are free of polyols that are a reaction product of propylene oxide and butylene oxide (Paragraphs 0025-0045), reading upon .
Okamoto specifically discloses an example curable composition (Example 10, Table 6) that exhibits high T-peel strength when applied between and in contact with two metal layers, wherein the example composition consists of a trifunctional polyether polyol (ACTCOL T-300, a polypropylene triol) as the polyether polyol component (A), which is not a polyester ether polyol and is free of polyols that are a reaction product of propylene oxide and butylene oxide, reading upon the claimed isocyanate reactive component of instant claims 1, 10, 16 and 21; a polymethylene polyphenyl polyisocyanate or polymeric MDI as the polyisocyanate component (B), which is an isocyanate terminated polyurethane prepolymer that is not the reaction product of an isocyanate and a polyester ether polyol or a polyol reaction product of propylene oxide and butylene oxide reading upon the claimed isocyanate functional component of instant claims 1, 10, 16 and 21, and provided in a content such that the ratio of isocyanate groups to hydroxyl groups is 1.1 as in instant claims 4-5; polymer resin particles as component (C) reading upon the broadly claimed optional “resin” of instant claim 21; an amino compound as the curing catalyst (D) as in instant claims 12 and 13 as well as the optional polyurethane catalyst of instant claim 21; synthetic zeolite as a dehydrating agent that improves storage stability (Paragraph 0171), thereby reading upon the broadly claimed optional “stabilizer” of instant claim 21; and 20 parts 
However, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any commercially available calcium carbonate filler known in the art for the calcium carbonate filler in the invention taught by Okamoto given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, wherein as taught by Lucas (Entire document, particularly Abstract; Paragraph 0075) or Griswold (Entire document, particularly Abstract; Paragraph 0061), calcium carbonate filler sold under the tradename SUPER PFLEX® is an obvious calcium carbonate filler utilized in the art and as evidenced by Minerals Technologies (Entire document, particularly page 2), SUPER PFLEX® calcium carbonate filler is a precipitated calcium carbonate with “unique crystal morphologies and very narrow particle size distribution” that has a particle morphology and particle size distribution that read upon the instantly claimed limitations i)-iv) as recited in claims 1 and 16, as well as the filler limitations of instant claims 7-9, 18, 19 and 22.  Thus, the teachings of Okamoto in view of Lucas or Griswold and in further view of Minerals Technologies render the claimed invention as recited in instant claims 1, 4-5, 7-10, 12, 13, 16, 18, 19, 21, and 22 obvious to one having ordinary skill in the art given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claim 11, Okamoto discloses that when curable resin composition is provided as a two-pack composition, the polymer fine particles (C), the curing catalyst (D), and the other compounded components may be added to a first liquid containing the isocyanate component (B) or a second liquid containing the polyol component (A) (Paragraph 0179), reading upon and/or suggesting instant claim 11, and hence claim 11 would have been obvious over the teachings of Okamoto in view of Lucas or Griswold and in further view of Minerals Technologies.
With regards to instant claim 15, as noted above, Okamoto discloses that the curable composition may be used for various applications such as adhesives for structural adhesion and food packaging (Paragraph 0102), such that a package comprising a multilayer laminate as taught by Okamoto to seal around a foodstuff would have been obvious over the teachings of Okamoto in view of Lucas or Griswold and in further view of Minerals Technologies.
With regards to instant claim 17, Okamoto does not specifically disclose a coat weight of the adhesive as instantly claimed, however, Okamoto does disclose an adhesive layer thickness in the examples of 250 microns and a coating thickness of 100 microns, and given that one having ordinary skill in the art would have been motivated to determine the optimum thickness and/or coat weight for a particular end use, the claimed adhesive amount range would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Okamoto in view of Lucas or Griswold and in further view of Minerals Technologies, particularly given the lack of any showing of criticality and/or unexpected results with regards to the claimed coat weight.
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but are moot and/or not persuasive based upon the new grounds of rejection presented above and the additional remarks with regards to Radhakrishnan as discussed above in terms of the “glass” panes being polymeric film substrates that read upon the broadly claimed “polymeric film” of the instant invention.
The rejection under 35 U.S.C. 112(a) as recited in Paragraph 4 of the prior office action and the 103 obviousness rejection based upon Tsuge as the prior reference under 35 U.S.C. 103 as recited in Paragraphs 12-19 of the prior office action have been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 2/5/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 16, 2021